TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00757-CV



                                       Herbert Feist, Appellant

                                                    v.

                                   Director of TDCJ ID, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
             NO. GN201395, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




                               MEMORANDUM OPINION


                Herbert Feist brings this interlocutory appeal from the order of the district court of Travis

County transferring venue of this cause of action to a district court in Potter County. We will dismiss this

appeal for want of jurisdiction.

                Feist has sued the director of the Texas Department of Criminal JusticeCInstitutional

Division (currently, Janie Cockrell) seeking an injunction barring her from placing a hold on Feist=s inmate

account. Feist asserts that he has also sought the same ultimate relief by filing a petition for writ of

mandamus in Travis County against the director; he notes that a petition for writ of mandamus against the

director of a state agency must be filed in Travis County. See Tex. Civ. Prac. & Rem. Code Ann. ' 15.014
(West 2002). Feist contends that trying both of his petitions for the same relief in Travis County would be

judicially economic.

                 The district court granted appellee=s motion to transfer venue to Potter County, the sole

basis of which was that Feist was an inmate in Potter County. See id. ' 15.019(a) (except for petitions for

writ of mandamus against head of department of state government, Aactions that accrued while the plaintiff

was housed in a facility operated by or under contract with the Texas Department of Criminal Justice shall

be brought in the county in which the facility is located@). The district court in Travis County did not render

a final judgment.

                 We cannot reach the merits of Feist=s venue arguments. This appeal is interlocutory, and

A[n]o interlocutory appeal shall lie from the determination@ of venue. Id. ' 15.064(a). In response to this

Court=s January 2, 2003 query regarding the basis on which this Court could exercise jurisdiction, Feist

argued that the venue transfer was incorrect and inefficient. His arguments do not overcome the legislature=s

determination that there is no interlocutory appeal of venue rulings like the one in this case. See id.; see also

Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999).

                 We dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                    David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction
Filed: February 6, 2003




                          3